UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR/A CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-08637 The Pacific Corporate Group Private Equity Fund (Exact name of registrant as specified in charter) 1200 Prospect Street, Suite 200, La Jolla, California 92037 (Address of principal executive offices) (Zip code) The Corporation Trust Company Corporation Trust Center 1209 Orange Street Wilmington, Delaware 19801 (Name and address of agent for service) Registrant's telephone number, including area code: (858) 456-6000 Date of fiscal year end: 3/31/07 Date of reporting period: 3/31/07 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after thetransmission to stockholders of any report that is required to be transmitted tostockholdersunder Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1).The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public.A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number.Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609.The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. §. 3507. Explanatory Note: This amendment to the Trust’s Form N-CSR for the year ended March 31, 2007 is being filed to include the audit opinion on the Trust’s consolidated financial statements issued by Deloitte & Touche LLP, the Trust’s independent registered public accounting firm, which audit opinion was inadvertently omitted from the original filing of such Form N-CSR (the “Original Filing”) made on June 8, 2007.Other than as noted above, the only other changes made to the Original Filing consist of updating the signature page and certifications hereof to reflect the replacement of the Trust’s Principal Financial Officer and to update the dates of execution thereof. ITEM 1.
